Case 1:15-cr-00163-AT Document 79 Filed 04/24/20 Page 1 of 4
               Case 1:15-cr-00163-AT Document 79 Filed 04/24/20 Page 2 of 4



has remarked that “[t]he danger posed by COVID-19 is particularly acute at FCI-Danbury,” because

“the facility [is] in a tie for first place for total cases among all BOP facilities nationwide.” United

States v. Paciullo, No. 15 Cr. 834, 2020 WL 1862252, at *1 (S.D.N.Y. Apr. 14, 2020).

       Valencia has a documented heart condition, high blood pressure, epileptic seizures, and

persistent anxiety. Def. Mot at 2. He suffered a heart attack in 2018 that required hospitalization. Id.

He currently takes a number of medications for his heart condition, as well as for anxiety. Id. His

heart condition puts him at high risk for severe complications from COVID-19. See People Who Are

at Higher Risk for Severe Illness, Centers for Disease Control and Prevention (Apr. 15, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html; see

also Def. Mot. at 2 (citing medical source indicating that Valencia’s risk of death from COVID-19

could be as high as 10%).

       On April 19, 2020, Valencia submitted a request to the warden of Danbury seeking

compassionate release. Def. Mot. at 2. On April 20, 2020, his counsel followed up with a second

request. Id.

                                               ANALYSIS

       The Government asserts, and Valencia concedes, that the Court does not have jurisdiction to

decide the motion because an appeal from the judgment in this matter is pending before the Second

Circuit. Gov’t Opp. at 4–5; Def. Reply at 1. “The filing of a notice of appeal is an event of

jurisdictional significance,” which “confers jurisdiction on the courts of appeals and divests the

district court of its control over those aspects of the case involved in the appeal.” Griggs v. Provident

Consumer Disc. Co., 459 U.S. 56, 58 (1982). The district court retains the ability to “correct[]

clerical errors under Fed. R. Crim. P. 36 or [to] act[] to aid the appeal,” but it may not substantively

modify judgments while an appeal is pending. United States v. Ransom, 866 F.2d 574, 575–76 (2d



                                                        2
             Case 1:15-cr-00163-AT Document 79 Filed 04/24/20 Page 3 of 4



Cir. 1989) (internal quotation marks and citations omitted). Thus, “once [Valencia] filed his notice

of appeal challenging the Court’s sentence, jurisdiction over questions raised in his § 3582(c) motion

transferred to the Second Circuit.” United States v. Moseley, No. 16 Cr. 79, 2020 WL 1911217, at *1

(S.D.N.Y. Apr. 20, 2020) (internal quotation marks and citation omitted); see also, e.g., United States

v. Vigna, No. 16 Cr. 786-3, 2020 WL1900495, at *3 (S.D.N.Y Apr. 17, 2020); United States v.

Martin, No. 18 Cr. 834-7, 2020 WL 1819961, at *2 (S.D.N.Y. Apr. 10, 2020).

        Under Rule 37 of the Federal Rules of Criminal Procedure, “[i]f a timely motion is made for

relief that the court lacks authority to grant because of an appeal that has been docketed and is

pending, the court may: (1) defer considering the motion; (2) deny the motion; or (3) state either that

it would grant the motion if the court of appeals remands for that purpose or that the motion raises a

substantial issue.” Fed. R. Crim. P. 37(a). “[I]f the district court states that it would grant the motion

or that the motion raises a substantial issue,” then the movant must promptly inform the court of

appeals, which may remand for the purpose of the district court’s deciding the motion. Fed. R. Crim.

P. 37(b), (c).

        Valencia’s motion presents a substantial issue under Rule 37(a)(3). He has presented

significant arguments: whether the exhaustion requirement in 18 U.S.C. § 3582(c)(1)(A) can

lawfully be excused, whether it would be appropriate to do so in his situation, and whether this case

involves “extraordinary and compelling circumstances” warranting relief in light of the factors listed

in 18 U.S.C. § 3553(a) and U.S.S.G. § 1B1.13. “The Court cannot say whether it would ultimately

grant the motion if the case were remanded for such purposes, but neither is it willing to deny the

motion outright. These are complex and time-sensitive issues, but they are ones that the Court can

only take up if the Second Circuit agrees it would be useful to decide the instant motion before it




                                                        3
            Case 1:15-cr-00163-AT Document 79 Filed 04/24/20 Page 4 of 4



decides the appeal.” Moseley, 2020 WL 1911217, at *1 (finding substantial issue under Rule 37(a) in

similar circumstances).

                                           CONCLUSION

       Accordingly, the Court holds that it lacks jurisdiction to decide Valencia’s motion at this

time, but that “the motion raises a substantial issue.” Fed. R. Crim. P. 37(a)(3).

       SO ORDERED.

Dated: April 24, 2020
       New York, New York




                                                       4
